232 Ind. 563 (1953)
114 N.E.2d 878
KIRKMAN
v.
STATE OF INDIANA.
No. 29,047.
Supreme Court of Indiana.
Filed October 28, 1953.
John G. Bunner, of Evansville, for appellant.
Edwin K. Steers, Attorney General, and Frank E. Spencer, Deputy Attorney General, for appellee.
FLANAGAN, J.
Appellant was convicted of grand larceny and this appeal follows. Pending appeal, appellant escaped from the Indiana Reformatory and subsequently absented himself from this State. It appears that he is now in custody of law enforcement officers of another State, being charged with the commission of new crimes and offenses allegedly committed subsequent to his escape here.
Where the appellant in a criminal case absents himself from the custody of the State and from its jurisdiction, and becomes a fugitive from justice, he cannot prosecute his appeal. Doren v. State (1914), 181 Ind. 314, 104 N.E. 500.
The mere fact that he has been captured and is held in another State cannot alter the above rule.
The Attorney General of Indiana has filed a motion to dismiss this appeal.
Motion sustained.
Gilkison, J., not participating.
NOTE.  Reported in 114 N.E.2d 878.